ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 04-253, concluding that ANTHONY M. SUPINO of BEACH HAVEN, who was admitted to the bar of this State in 1988, should be suspended from the practice of law for a period of three months for violating RPC 3.2 (failure to treat with courtesy and consideration all persons involved in the legal process), RPC 3.4(g) (presenting, participating in presenting, or threatening to present criminal charges to obtain an improper advantage in a civil matter), RPC 3.5(e) (conduct intending to disrupt a tribunal), and RPC 8.4(d) (conduct prejudicial to the administration of justice); c
And the Disciplinary Review Board having further concluded that respondent should submit proof of his fitness to practice law;
And good cause appearing;
It is ORDERED that ANTHONY M. SUPINO is suspended from the practice of law for a period of three months and until the further Order of the Court, effective March 23, 2005; and it is further
ORDERED that prior to reinstatement to practice, respondent shall demonstrate his fitness to practice law as attested to by a mental health professional approved by the Office of Attorney Ethics; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of suspension and that he comply with Rule 1:20-20; and it is further
ORDERED that pursuant to Rule l:20-20(e), respondent’s failure to comply with the Affidavit of Compliance requirement of *531Rule l:20-20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent’s petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(c); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.